Exhibit 10.1

First Amendment to the
CHESAPEAKE UTILITIES CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT SAVINGS PLAN
As Amended and Restated as of January 1, 2009

 

1



--------------------------------------------------------------------------------



 



First Amendment to the Chesapeake Utilities Corporation Supplemental
Executive Retirement Savings Plan

Background Information



A.   The Plan was amended and restated effective as of January 1, 2009, to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). From and after January 1, 2005 through
December 31, 2008, the Plan was subject to and operated in accordance with a
good faith interpretation of Code Section 409A, including the use of any
applicable transition rules in effect during such period.



B.   The Internal Revenue Service, in Notice 2010-6, provided guidance regarding
document drafting failures and ambiguities that may be corrected or clarified
without adverse tax implications.



C.   Chesapeake Utilities Corporation, as the Plan’s sponsor, desires to make
certain clarifying amendments to the Plan to ensure its interpretation and
operation continue in accordance with the requirements of Code Section 409A, as
permitted by Section IV of Notice 2010-6.



D.   In addition, Chesapeake Utilities Corporation also desires to amend the
Plan to provide certain additional benefits to an executive of an affiliate in
accordance with the terms set forth in this amendment.

Amendment

Chesapeake Utilities Corporation hereby amends the Plan as set forth below,
effective as of January 1, 2009, or such other date as set forth herein:



1.   Subsection 2.01(l) of the Plan, “Eligible Employee,” is hereby amended
effective as of January 1, 2010, to read as follows:

“‘Eligible Employee’ means an employee of the Company or one of its Affiliates
who is designated by the Compensation Committee, in its sole discretion, to be
eligible to participate in the Plan and who is among a select group of
management or highly compensated employees (within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA).”



2.   Subsection (a) of Section 3.03 of the Plan, “Form and Time of Payment,” is
hereby revised to read as follows in order to reflect within the Plan document
the administrative practice set forth in Plan election forms of offering
Participants the option of electing that payment be made in a single lump sum or
in annual installments over a period of either five or ten years:

 

2



--------------------------------------------------------------------------------



 



“General. Except as provided in Sections 5.03, 5.04, 5.05 and 5.06, an amount
deferred under this Section 3 shall be paid, or commence to be paid, in a lump
sum or in annual installments over a period of five or ten years as of the
Valuation Date coincident with or next following Separation from Service or the
date elected by the Participant. A Participant may elect a different form or
time of payment for his 409A Amounts from the time or form of payment for his
Grandfathered Amounts, if any. If, however, the Participant elects to receive
payment upon Separation from Service, no amount shall be distributed earlier
than six months after the Valuation Date coincident with or next following the
Participant’s Separation from Service. A Participant may receive payment of the
amounts credited to his Account upon his Separation from Service, or due to
death, Disability, a Change in Control or upon a fixed date elected by the
Participant. A Participant may also elect to receive payment of the amounts
credited to his Account as of the earlier or later of a fixed date or Separation
from Service or of two fixed dates. The Committee may also permit a Participant
to make a different election as to the time and form of distribution of the
amounts deferred and credited to his Account in a particular Plan Year from the
amounts deferred and credited to his Account in any other Plan Year, or may
require that only one time and form of payment applies to a Participant’s entire
Account. A Participant may also elect a different time and form of payment to
apply to different permitted payment events, to the extent permitted by the
Committee and Code Section 409A. In the event a Participant fails to make a
payment election, the default form of payment shall be a lump sum and the
default time of payment shall be six months after the Valuation Date coincident
with or next following the Participant’s Separation from Service. Elections
regarding the time and form of payment must be made by or before the election
filing deadlines under Section 3.02.”



3.   Section 4.03 of the Plan, “Employer Match Subaccount,” is hereby amended
effective as of January 1, 2010, to add the following new paragraph at the end
thereof:

“In addition, the Company or any Affiliate may also credit the Employer Match
Subaccount of some or all Eligible Employees or Participants with an optional
employer contribution in any Plan Year, in its sole discretion (a “Discretionary
Contribution”). The Discretionary Contribution will be made and allocated for a
Plan Year on the basis determined by the Compensation Committee of the Company
or the Board of Directors of an Affiliate, as applicable, and need not be made
as a matching contribution relative to Salary Reduction Contributions of such
Eligible Employee or Participant. If such a Discretionary Contribution is to be
made to the Employer Match Subaccount of an employee who has not previously been
designated as an Eligible Employee under the Plan, such employee shall become an
Eligible Employee and a Participant effective as of the date that the
Compensation Committee or Board of Directors of an Affiliate selects the
employee to receive the Discretionary Contribution, and shall have a period of
no more than 30 days after such date to make an initial election of the time and
form of payment of the Discretionary Contribution to be credited to such
Participant’s Account under the Plan for the initial Plan Year. An employee
designated as an Eligible Employee for the purpose of receiving a Discretionary
Contribution need not, but may, be designated as an Eligible Employee to make
Salary Reduction Contributions and to receive Matching Contributions hereunder
in addition to the Discretionary Contribution. A Participant may also elect a
different time and form of payment to apply to the Discretionary Contribution
made for each Plan Year, provided such election is made on or before the end of
the prior Plan Year. If no election of a time and form of payment is made for
one or more Discretionary Contributions, such amounts shall be distributable in
a single lump sum six months after the Valuation Date coincident with or next
following the Participant’s Separation from Service.”

 

3



--------------------------------------------------------------------------------



 



4.   Subsection (c) of Section 5.02 of the Plan, “Installment Payments,” is
hereby revised to read as follows in order to reflect the fact that Participants
make separate payment elections for each year’s deferrals, if any, and that only
a portion of any Plan subaccount may be payable in accordance with an
installment payment election:

“Installment Payments. If the Participant receives installment payments, the
amount of the first installment shall be equal to the value of the portion of
the Participant’s Account payable in installments, determined as of the
Valuation Date as of which the installment payments commence (the “applicable
Valuation Date”), divided by five (if five installments are elected) or ten (if
ten installments are elected). The amount of each succeeding installment shall
be equal to the value of the portion of the Participant’s Account payable in
installments on the next succeeding anniversary of the applicable Valuation
Date, divided by the remaining number of installments to be paid.”



3.   Section 5.06 of the Plan, “Change in Control,” is hereby amended by the
deletion of the phrase “and subject to obtaining written consent from affected
Participants pursuant to Section 8”.



4.   Section 8.01 of the Plan, “By the Compensation Committee,” is hereby
amended by the addition of the following sentence at the end thereof: “The
suspension or termination of the Plan shall not accelerate the obligation to
make payments to any person not otherwise currently entitled to payments under
the Plan, unless specifically determined by the Compensation Committee and
permitted by applicable law, including but not limited to Code Section 409A.”



6.   Section 9.04 of the Plan, “Required Information,” is hereby amended by the
addition of the following sentence at the end thereof: “Notwithstanding the
foregoing, the failure to provide any requested information or proof shall not
delay any payment under the Plan, unless specifically permitted by applicable
law, including but not limited to Code Section 409A.”

          CHESAPEAKE UTILITIES CORPORATION     By:               Its:          
    Date:          

 

4